DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In view of the amendment, filed on 04/28/2022, the following rejections are withdrawn from the previous office action, mailed on 04/20/2022.
Rejection of claim 11 under 35 U.S.C. 112(b)
Rejection of claims 1-2, 4, and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Fairbanks (US 3,949,031)
Rejection of claims 10-15 and 17-18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saguchi et al. (US 2018/0281998)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US 3,949,031) in view of Wang et al. (US 4,449,901).
	Fairbanks (US ‘031) disclose a method of extruding which includes the steps of extruding a plurality of spaced, continuous generally parallel streams of flowable strand-forming, organic, thermoplastic polymeric material, periodically expanding each of the spaced, extruded streams concomitantly with the continuous extrusion thereof and while the strand-forming material thereof is in a flowable condition to provide at spaced intervals along the length of each such stream bulbous portions which, during the formation thereof, contact and bond with streams which are adjacent thereto, and setting the extruded strand-forming material to solidify the streams into an integral structure. (see column 6, lines 33-45) Further, Torobin (US 4,303,603) discloses the periodic expansion of the respective streams of strand-forming material is effected by intermittently injecting a fluid into such streams concomitantly with the extrusion thereof whereby the bulbous portions are of cellular structure. (see column 6, lines 46-51) The strand-forming material is a foamable material and wherein such foamable material is extruded under a varying pressure whereby the extruded streams are caused to periodically expand to provide bulbous portions of cellular structure along the lengths thereof. (see column 6, lines 52-57)
Fairbanks (US ‘031) teaches the degree to which the individual streams are permitted to expand must be such as to permit the bulbous portions 67 of adjacent streams to contact and bond with each other. Quenching of the contacting streams of foamed material may be achieved, as by streams of cool air. (see column 5, lines 41-46)
Fairbanks (US ‘031) teach an extrusion device 11 having a cavity 13 into which a flowable strand-forming material 15, as for example a molten, thermoplastic polymeric material, is delivered under pressure through a pipe 17 from a suitable source, not shown. A row of openings 19 extend through wall 21 of the extrusion device 11 for discharging the strand-forming material 15 as a plurality of spaced, continuous streams 23. Fluid injection capillary tubes 25 project from a supply header 27 and have conical or tapered free ends which are aligned with and extend into the extrusion openings 19. (see column 3, lines 61-68 and column 4, lines 1-4)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A pool of molten material (13))][AltContent: textbox (A die (11))][AltContent: textbox (Injection needles (25))][AltContent: textbox (Injection needles (25))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Discrete hollow chambers (31))][AltContent: arrow]
    PNG
    media_image1.png
    222
    264
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of orifices (19))]
    PNG
    media_image2.png
    214
    225
    media_image2.png
    Greyscale



	Therefore, as to claim 1, Fairbanks (US ‘031) discloses a method for fabricating a segmented hollow fiber, the method comprising: disposing injection needles (25) at orifices of a die (11); loading the die (11) with a pool of molten material (13); driving the molten material (13) through the orifices (19) of the die (11); iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas as the molten material (13) is driven through the orifices (19) of the die (11), resulting in discrete hollow chambers (31) within molten material exiting the die (11); and cooling the molten material into a segmented hollow fiber that includes the discrete hollow chambers.
Fairbanks (US ‘031) disclose an extrusion device 11 having a cavity 13 into which a flowable strand-forming material 15, as for example a molten, thermoplastic polymeric material, is delivered under pressure through a pipe 17 from a suitable source. However, Fairbanks (US ‘031) fails to disclose adjusting a pressure of a volume of gas within the die, as claimed in claim 1.
In the analogous art, Wang et al. (US ‘901) disclose a method for forming a continuous light-weight multicell material through using a forming apparatus which includes numerous nozzle assemblies that each form a gas-filled pipe that breaks into gas-filled shells of uniform size and at a uniform frequency, and a support that receives the shells to coalesce them into a continuous multicell material. The nozzle assemblies are arranged in a matrix having a plurality of rows and columns of nozzle assemblies, so that the relative positions of the shells in the mass are controlled according to the relative positions of the nozzle assemblies in the matrix thereof. (see column 1, lines 30-42)
Moreover, Wang et al. (US ‘901) teach gas at a high pressure can be initially applied to the pipe that breaks up into gas-filled shells, and the region immediately outside the nozzles can be maintained at a high pressure, so that when the multicell material solidifies, it contains gas at a high pressure. (see column 1, lines 48-53)

    PNG
    media_image3.png
    383
    328
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    225
    media_image4.png
    Greyscale


Further, Wang et al. (US ‘901) disclose the system includes a shell forming apparatus 14 which receives liquid 16 stored in a container 18 and gas from a source 20. The apparatus includes a matrix 22 of nozzle assemblies that each generate a stream of spaced bubbles, or gas filled shells, that fall onto a conveyor belt 24. The liquid 16 supplied to the shell forming apparatus 14 is at an elevated temperature, and the shells emerging from the matrix of nozzle assemblies are initially in a molten state. A somewhat lower but still elevated temperature is maintained within a housing 26. As the molten shells fall upon the conveyor belt 24, the shells coalesce to form an increasing thickness of the sheet 12. (see column 2, lines 18-34)
Therefore, as to claim 1, Wang et al. (US ‘901) teach a method for fabricating a segmented hollow fiber, the method comprising: disposing injection needles (30, 40) at orifices of a die; loading the die with a pool of molten material (16); driving the molten material through the orifices of the die by adjusting a pressure of a volume of gad within the container (18).
It would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to modify the method of fabricating a segmented hollow fiber, as taught by Fairbanks (US ‘031), through providing a gas pressure within the container of the pool of molten material by adjusting a pressure of a volume of gas within the container in order to enhance the quality of segmented hollow tread by preventing formation of surface defects that can constitute weakened regions of an article constructed from the material, as suggested by Wang et al. (US ‘901).
	As claim 2, Fairbanks (US ‘031) discloses iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas comprises applying the gas at a predefined pressure for a first duration, followed by pausing injecting the gas for a second duration.
	Fairbanks (US ‘031) discloses iteratively injecting a gas into the molten material (13) at the orifices (19) via the injection needles (25) and pausing injecting the gas comprises applying the gas at a predefined pressure for a first duration, followed by pausing injecting the gas for a second duration. Even though Fairbanks (US ‘031) is silent on disclosing that the second duration is shorter than the first duration, as claimed in claim 3,  it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to adjust the duration of pausing the injecting gas, as a second duration, to be shorter than the duration of injecting the gas, as a first duration, in order to be capable of appropriately forming longer segmented hollow chambers with shorter sealed intervals.
Fairbanks (US ‘031) discloses a fluid, preferably air, is delivered under a pulsating pressure from a suitable source, not shown, through the header 27 and tubes 25 and is injected simultaneously into all of the streams 23. (see column 4, lines 8-12) therefore, as to claim 4, Fairbanks (US ‘031) teaches the predefined pressure is higher than atmospheric pressure.
Fairbanks (US ‘031) discloses the foamable compositions may include, for example, a thermoplastic polymeric material, such as polypropylene, and a chemical blowing agent, as for example azodicarbonamide, which decomposes as the thermoplastic material is rendered molten and provides a saturated solution of gases within the melt at the particular extrusion temperature and pressure conditions which are to be employed. Various additives, such as blowing agent activators, nucleating agents, pigments, etc. may also be incorporated into the foamable composition. (see column 5, lines 6-18)
Even though Fairbanks (US ‘031) is silent on explicitly disclose loading the die with a pool of molten glass, as claimed in claim 6, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to select molten glass since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use, one would have been motivated to replace molten polymeric material with molten glass for the purpose of obtaining a segmented hollow fiber glass.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
	Even though Fairbanks (US ‘031) is silent on disclosing driving the molten material through the orifices (19) comprises driving a manifold (27) coupled with the injection needles (25) into the pool (13), as claimed in claim 7, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to drive the manifold (27) coupled with the injection needles (25) in order to adjust a position of the injection needles (25) within the orifices (19) which results in improving a flow of molten resin through the orifices (19).
	As to claim 8, Fairbanks (US ‘031) teaches the molted material is disposed between the volume of gas and the orifices of the die.
	As to claim 9, Fairbanks (US ‘031) discloses a segmented hollow fiber is fabricated by the disclosed method for fabricating a segmented hollow fiber.
Claims 5 and 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks (US ‘031) in view of Wang et al. (US ‘901) and further in view of Yamada (US 2008/0283183)
The prior art of Fairbanks (US ‘031) disclose all the process steps of a method for fabricating a segmented hollow fiber, as discussed above in rejections of claims 1-2 and 6-8, however, fail to disclose the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet, as claimed in claim 27, and integrating the segmented hollow fiber into an insulation blanket of an aircraft, as claimed in claims 5 and 28.
In the analogous art, Yamada (US ‘183) discloses a method and a device for manufacturing sound absorbing carpets applied to carpets and mats laid down on the floor surfaces of vehicles such as cars, trains, and aircraft and the carpets and mats laid down indoors and on the floor surfaces of the corridors of buildings. (see the abstract)
The produced carpets function also as an insulation blanket for installing the insulation blanket into an interior of an aircraft.
Therefore, as to claim 5, Yamada (US ‘183) discloses aggregating the segmented hollow fiber with other segmented hollow fibers to form an insulation blanket; and installing the insulation blanket into an interior of an aircraft.
As to claim 27, Yamada (US ‘183) discloses the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet. As to claim 28, Yamada (US ‘183) teaches integrating the segmented hollow fiber into an insulation blanket of an aircraft.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to improve the method of fabricating a segmented hollow fiber, as taught by Fairbanks (US ‘031), through providing the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet or integrating the segmented hollow fiber into an insulation blanket of an aircraft in order to enhance the fabricating process to be capable of forming a carpet or a blanket with perforation spikes of sufficient rigidity and having effective noise dampening characteristics, as suggested by Yamada (US ‘183).
Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US 2018/0281998) in view of J. R. Hughes et al. (US 3,303,243).
Saguchi et al. (US ‘998) disclose a method for producing a polymer tube comprising steps of: extruding a polymer material into a tube; solidifying the tube to fix the inner diameter or the wall thickness of the tube; and melting the tube again for heat-sealing, ultrasonic sealing, or the like. Such sealing requires time for preheating, pressure-bonding, and cooling after retention of pressure-bonding. Hence, the speed of taking up the extruded tube has to be limited in order to allow the tube to be continuously extruded and sealed. For this reason, when a polymer tube is taken up at a high speed, the sealing has to be done in a separate step or line. (see paragraph [0004])
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pinch rollers (17, 18) or a rotary element)][AltContent: textbox (A hollow fiber (P))][AltContent: arrow][AltContent: textbox (projections (17a, 18a))][AltContent: arrow]
    PNG
    media_image5.png
    247
    564
    media_image5.png
    Greyscale

	Saguchi et al. (US ‘998) further disclose the apparatus comprises a die 12 for melt extrusion of a polymer material P introduced into an extruder 11, into a tube through a discharge port 16 to obtain a polymer tube; a mandrel 13 for feeding a liquid substance L into the tube during the extrusion; take-up rollers 19 for taking up the extruded polymer tube; and a pair of rotary horns 17, 18 for discontinuously pressure-bonding the taken-up polymer tube between protrusions 17a, 18a for sealing before the polymer tube solidifies. In the mandrel 13, a conduit 14 for supplying the liquid substance L is provided, and the conduit 14 comprises an opening and closing valve 15 for controlling the amount of the liquid substance L to be supplied. A pair of rotary horns 17, 18 and the take-up rollers 19 are driven by corresponding motors 20, 21, which are controlled by a control board 22. The polymer tube that has been discontinuously flattened and sealed by the protrusions 17a, 18a is cooled in a cooling bath 23 such as a water bath. (see paragraph [0049])
	As to claim 10, Saguchi et al. (US ‘998) disclose a method for fabricating a segmented hollow fiber, the method comprising: acquiring a hollow fiber (P) made from a material; heating the hollow fiber (P) to a tacking temperature of the material [paragraph [0010]); compressing portions of the hollow fiber (P) at lengthwise intervals, causing walls of the hollow fiber (P) to tack together and form airtight chambers (L), thereby forming a segmented hollow fiber (L); and cooling the segmented hollow fiber below the tacking temperature.
	However, Saguchi et al. (US ‘998) fail to disclose the step of unwrapping, from a spindle, a hollow fiber made from material and advancing the hollow fiber through a heater which heats the hollow fiber to a tacking temperature of the material, as claimed in claim 10.
	In the analogous art, J. R. Hughes et al. (US ‘243) disclose a process for producing heat recoverable articles wherein the cross-linked sequentially-sealed tubing is wound on the storage reel (20), although if desired, the tubing can be continuously fed to the remainder of the process. (see column 3, lines 42-45) Further, the tubing is fed into a heating tank (30), containing a bath of glycerin or the like heated to a temperature above the crystalline melting temperature of the tubing material, i.e. in the range 300˚-400˚ F. (see column 3, lines 46-50)

    PNG
    media_image6.png
    182
    495
    media_image6.png
    Greyscale

	Therefore, as to claim 10, J. R. Hughes et al. (US ‘243) disclose a method for fabricating a segmented hollow fiber wherein the method comprising unwrapping, from a spindle (20), a hollow fiber (12a) made from a material; advancing the hollow fiber (12a) through a heater (30) which heats the hollow fiber (12a) to a tacking temperature of the material.
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of Applicant’s invention, to modify the segmented hollow fiber manufacturing process, as taught by Saguchi et al. (US ‘998), through unwrapping, from a spindle, a hollow fiber made from material and advancing the hollow fiber through a heater which heats the hollow fiber to a tacking temperature of the material in order to improve the workability of the process to be capable of continually and uniformly supply a heated hollow fiber into the processing section, as suggested by J. R. Hughes et al. (US ‘243).
As to claim 11, Saguchi et al. (US ‘998) disclose the lengthwise intervals are predetermined lengthwise intervals.
	As to claim 12, Saguchi et al. (US ‘998) teach feeding the hollow fiber (P) between pinch rollers (17, 18) that draw the hollow fiber (P) in a process direction.
	As to claim 13, Saguchi et al. (US ‘998) disclose compressing portions of the hollow fiber (P) comprises compressing portions of the hollow fiber (P) by projections (17a, 18a) of a rotary element (17, 18).
Saguchi et al. (US ‘998) disclose a polymer tube containing a liquid therein and being sealed at constant intervals is produced by extrusion of a polymer material into a tube, feeding of the liquid into the tube and sealing, while maintaining a speed of taking up the extruded tube. (see paragraph [0008]) 
	Therefore, as to claim 14, Saguchi et al. (US ‘998) teach a rate of travel of an outer radius of the rotary element is equal to a rate of travel of the hollow fiber.
	Saguchi et al. (US ‘998) disclose FIG. 9 and FIG. 10 show an embodiment in which one of a pair of rotary horns has a blade which protrudes radially higher than the protrusion on the circumference. The pair of rotary horns 77, 78 discontinuously pressure-bond the taken-up polymer tubes between protrusions 77a, 78a for seal before the polymer tubes solidify. (see paragraph [0059])
	As to claim 15, Saguchi et al. (US ‘998) further disclose the method is performed on a plurality of hollow fibers at once.
	As to claim 17, Saguchi et al. (US ‘998) disclose the material comprises a polymer.
	As to claim 18, Saguchi et al. (US ‘998) disclose a segmented hollow fiber is fabricated by the disclosed method for fabricating a segmented hollow fiber.
Claims 16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US ‘998) in view of J. R. Hughes et al. (US 3,303,243) and further in view of Yamada (US 2008/0283183)
The prior art of Saguchi et al. (US ‘998) in view of J. R. Hughes et al. (US ‘243) disclose all the process steps of a method for fabricating a segmented hollow fiber, as discussed above in rejections of claims 10-15 and 17, however, fail to disclose weaving the segmented hollow fiber into a carpet of aircraft, as claimed in claims 16, 29, and 30.
In the analogous art, Yamada (US ‘183) discloses a method and a device for manufacturing sound absorbing carpets applied to carpets and mats laid down on the floor surfaces of vehicles such as cars, trains, and aircraft and the carpets and mats laid down indoors and on the floor surfaces of the corridors of buildings. (see the abstract)
The produced carpets function also as an insulation blanket for installing the insulation blanket into an interior of an aircraft.
Therefore, as to claim 16, Yamada (US ‘183) discloses weaving the segmented hollow fiber into a carpet of an aircraft.
	As to claim 29, Yamada (US ‘183) discloses weaving the segmented hollow fiber with segmented hollow fibers to form a carpet.
	As to claim 30, Yamada (US ‘183) teaches integrating the segmented hollow fiber into an insulation blanket of an air craft.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to improve the method of fabricating a segmented hollow fiber, as taught by Fairbanks (US ‘031) in view of J. R. Hughes et al. (US ‘243), through providing the step of weaving the segmented hollow fiber with other segmented hollow fibers to form a carpet or integrating the segmented hollow fiber into an insulation blanket of an aircraft in order to enhance the fabricating process to be capable of forming a carpet or a blanket with perforation spikes of sufficient rigidity and having effective noise dampening characteristics, as suggested by Yamada (US ‘183).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 27-30 have been considered but are moot in view of the above new grounds of rejection. The arguments are mainly directed to the newly added claimed limitation into each of the claims 1 and 10 and that the previously cited references fail to disclose those limitation. However, in the above new grounds of rejections, new references are introduced to appropriately address the newly added limitations in each of the claims 1 and 10. Therefore, the presented arguments are moot in view of the above new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vogts (US 3,932,106) and Shioya et al. (US 5,040,960) mainly relates to the claimed subject matter of claim 1.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/30/2022